      Case 4:20-cv-03328 Document 6 Filed on 09/30/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 30, 2020
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

MICHAEL DANTE GARRETT,                      §
                                            §
        Plaintiff,                          §
VS.                                         § CIVIL ACTION NO. 4:20-CV-3328
                                            §
LORIE DAVIS, et al,                         §
                                            §
        Defendants.                         §

                               ORDER OF DISMISSAL

      Plaintiff Michael Garrett is presently incarcerated in the Texas Department of

Criminal Justice–Correctional Institutions Division (“TDCJ”). Garrett proceeds pro se

and seeks leave to proceed in forma pauperis (Dkt. 2). Having reviewed the pleadings

and the plaintiff’s litigation history, the Court dismisses this case for the reasons

explained below.

      Under the “three strikes” rule found in the Prison Litigation Reform Act

(“PLRA”), a prisoner is not allowed to bring a civil action in forma pauperis in federal

court if, while incarcerated, three or more of his civil actions or appeals were dismissed

as frivolous, malicious or for failure to state a claim upon which relief may be granted,

unless he is under “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Once a prisoner has accumulated three qualifying dismissals or strikes for purposes of

§ 1915(g), he may not proceed without prepayment of the filing fee unless he fits within

the imminent-danger exception at the time his complaint is filed. See Brown v.

Megg, 857 F.3d 287, 290 (5th Cir. 2017); Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir.



1/3
      Case 4:20-cv-03328 Document 6 Filed on 09/30/20 in TXSD Page 2 of 3




1998). The threat of imminent danger must be “real and proximate,” and allegations

regarding past harms do not suffice. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir.

2003); see Abdul-Akbar v. McKelvie, 239 F.3d 307, 315 (3d Cir. 2001) (en banc).

       Garrett has filed at least three civil actions or appeals that have been dismissed as

frivolous or for failure to state a claim upon which relief can be granted. See Garrett v.

Davis, Appeal No. 17-41171 (July 3, 2018); Garrett v. Stephens, Civil Action No. 2:15-

0403 (S.D. Tex. Feb. 22, 2016); Garrett v. Vance, Civil Action No. 3:96-1196 (N.D. Tex.

July 12, 1996). He therefore may not proceed in forma pauperis absent a showing that he

is under imminent danger of serious physical injury. 28 U.S.C. § 1915(g); Banos, 144

F.3d at 885.

       Garrett’s complaint in this case complains of sanitation, hygiene, housing, and

COVID-19 testing at TDCJ during the current pandemic.              However, he does not

specifically allege that he has been placed at risk of serious physical. harm by any of the

named Defendants. Rather, he makes complaints that pertain to TDCJ generally during

the pandemic, such as complaints about showering procedures, frequency of COVID-19

testing, and the accuracy of test results reported by TDCJ.    He also complains that the

virus has spread in TDCJ. Garrett does not plead facts that would allow the Court to

draw a reasonable inference that any named Defendant is responsible for any imminent

danger of serious physical injury to him. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Therefore, his allegations are insufficient to show imminent danger for purposes of

§ 1915(g). See Brown, 857 F.3d at 290; Ciarpaglini, 352 F.3d at 330.

       Based on the foregoing, the Court ORDERS as follows:


2/3
      Case 4:20-cv-03328 Document 6 Filed on 09/30/20 in TXSD Page 3 of 3




      1.    Plaintiff’s motion for leave to proceed in forma pauperis (Dkt. 2) is

            DENIED.

      2.    Plaintiff’s complaint (Dkt. 1) is DISMISSED without prejudice pursuant

            to 28 U.S.C. § 1915(g).

      3.    All other pending motions, if any, are DENIED as moot.

      4.    The Clerk is INSTRUCTED to provide a copy of this Order to the plaintiff

            and to the Manager of the Three-Strikes List for the Southern District of

            Texas at Three_Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas, this 30th day of September, 2020.


                                          ___________________________________
                                          GEORGE C. HANKS, JR.
                                          UNITED STATES DISTRICT JUDGE




3/3
